In accordance with stipulation of counsel that the merchandise and issues are similar in all material respects to those involved in F. W. Myers & Co., Inc. v. United States (52 Cust. Ct. 550, Reap. Dec. 10750), the court found and held that constructed value, as that value is defined in section 402(d), Tariff Act 1930, as amended by the Customs Simplification Act of 1956, is the proper basis for determining the value of the merchandise in question and that such value in each case was the entered value.